EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an email from Attorney Dan Swirsky on 04/05/2021.
	The application has been amended as follows: 
Claim 1, line 9: insert --, wherein electromagnets of said first group of electromagnets have different magnetic characteristics from each other and/or electromagnets of said second group of electromagnets have different magnetic characteristics from each other-- after “electromagnets” 
Cancel Claim 13
Cancel Claim 14

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1, as amended above, is allowable over all prior art. 
The closest prior art to claim 1, as amended above, is JP 2005/087629 (Hattori). Hattori teaches a hair straightening apparatus (Paragraph 0001 of translation; Figure 3) comprising two jaws (Figure 3, #1a, #1b), pivotally connected by a hinge (Figure 3, #11; Paragraph 0013 of translation); two ironing plates (Figure 2, #2a, #2b; Paragraph 0013 of translation), each installed in a different jaw of said jaws (Figure 2), and a heating mechanism of said ironing plates (Figure 2, #3; Paragraph 0013 of translation); said jaws having an open state in which said ironing plates are drawn from each other, and a closed state in which said ironing plates attach to each other (Figure 3; Paragraph 0005 of translation); a first group of electromagnets (Figure 2, #7; Paragraph 0021 of translation) installed on one of said jaws, and a corresponding magnetic object installed in the other jaw (Figure 2, #8; Paragraph 0030 of translation) wherein said corresponding magnetic object is in a form of a ferromagnetic plate or in a form of a second group of electromagnets (Paragraph 0030 of translation says that the adsorbent, which is #8, can 
Hattori is silent to electromagnets of said first group of electromagnets have different magnetic characteristics from each other and/or electromagnets of said second group of electromagnets have different magnetic characteristics from each other, and a controller, for changing an intensity of said power supply to electromagnets of said first group of electromagnets and/or electromagnets of said second group of electromagnets according to a program embedded therein, said controller adapted to repeatedly apply cycles of a first predetermined time period in which the jaws are in the closed state and a second predetermined time period in which the jaws are in an open state. Furthermore, there is no reasonable combination of prior art that would have been obvious to make to read on these limitations. Therefore, claim 1 and its dependent claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772